 B10-SCIENCE LABORATORIES171Bio-Science LaboratoriesandInternational ChemicalWorkers Union,Local 805.Case 31-CA-4283September 5, 1974DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOnot be granted. Respondent thereafter filed a re-sponse to Notice To Show Cause, with an affidavitattached.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Upon a charge filed on February 25, 1974, by Inter-national Chemical Workers Union, Local 805, hereincalled the Union, and duly served on Bio-ScienceLaboratories, herein called the Respondent, the Gen-eral Counsel of the National Labor Relations Board,by the Regional Director for Region 31, issued a com-plaint and notice of hearing on February 27, 1974,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Nation-al Labor Relations Act,as amended.Copies of thecharge, complaint, and notice of hearing before anAdministrative Law Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the rec-ord shows that on January 31, 1974, following a Boardelection inCase 31-RM-330, the Union was dulycertified as the exclusive collective-bargaining repre-sentative of Respondent's employees in the unit foundappropriate;' and that, by letter dated February 6,1974,2 and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bargain-ing representative, although the Union has requestedand is requesting it to do so. On March 12, 1974,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations in thecomplaint, submitting affirmative defenses, and re-questing that the complaint be dismissed.On April 10, 1974, counsel for the General Counselfiled directly with the Board a Motion to TransferCase to and Continue Before the Board and for Sum-mary Judgment. Subsequently, on April 25, 1974, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why the Gen-eral Counsel's Motion for Summary Judgment should'Official notice is taken of therecordin the representation proceeding,Case 31-RM-330,as the term"record"isdefined in Secs.102.68 and102.69(f) of the Board'sRules and Regulations,Series 8, as amended. SeeLTV Electrosystems, Inc.,166 NLRB938, enfd.388 F.2d 683(C.A. 4, 1968);Golden AgeBeverageCo.,167 NLRB 151,enfd.415 F.2d 26 (C.A. 5, 1969);Intertype Co. v. Penello,269 F.Supp.573 (D.C. Va., 1967);Follett Corp.,164NLRB 378, enfd.397 F,2d 91 (C.A. 7, 1968);Sec. 9(d) of the NLRA.2 Par. 9of the complaint inadvertently sets forthFebruary 27, 1973, as thedate the Respondent refused to bargain.The dateishereby corrected toreflect the date set forth above as supportedby therecord.Ruling on the Motion for Summary JudgmentIn its responseto the Notice To Show Cause, as inan affirmative defense alleged in its answer to thecomplaint, the Respondent attacks the validity of theBoard's certification of the Union because it is basedupon a revised tally of ballots which issued after theBoard, in its January 15, 1974, Decision and Direc-tion,3Case 31-RM-330, erroneously overruled anddirected the Regional Director to open and count adeterminative number of challenged ballots. The Re-spondent admits that at every stage of the representa-tion proceeding, it raised its contention concerningthe challenged voters. By this assertion, and morespecifically by its denials, in whole or in part, of theallegations of the complaint, the affirmativedefensealleged in its answer, and the arguments propoundedin its response to the notice to show cause, the Re-spondent is attempting to relitigate the issues it raisedin the underlying representation proceeding, Case 31-RM-330.4It is well settled that in the absence of relevantnewly discovered or previously unavailable evidenceor special circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigateissueswhich were or could have been litigat-ed in a prior representation proceeding.5All issues raised by the Respondent in this proceed-ing except as to the alleged "newly discovered evi-dence" which we have found to be without merit, wereor could have been litigated in the prior representa-tion proceeding, and the Respondent has not offered7Although Member Kennedy in the Decision and Direction,Case 31-RM-330,would not find two employees eligible to vote, he would concur inthe results reached herein,since thesetwo votersare not determinative of theresults of the election.4In its response to the notice to show cause,with an affidavit attached,as in an affirmative defense in its answer,the Respondent alleges as newlydiscovered evidence that several of the challenged voters were ineligiblebecausetheyhad abandoned interest in their former jobspriorto the elec-tion.We find no merit in this contention since at the time of the election, asfound at the hearing and at which time the Respondent put on proof, theemployees had had sufficient interest in reinstatement to be eligible to votetherein,and the interest of these employees,several months after the electionand the hearing, is irrelevant to this determination.D.H. Farms Co.,192NLRB53 (1971). Cf.NationalMedicalHospital of Modesto,Inc.,d/b/aDoctor'sHospital of Modesto,210 NLRB894, fn. 3 (1974).5 SeePittsburghPlate Glass Co. v. N.L.R.B.,313 U.S. 146,162 (1941); Rulesand Regulationsof theBoard, Secs. 102.67 (f) and 102.69 (c). 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDto adduce at a hearing any relevant newly discoveredor previously unavailable evidence,nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding.We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.We shall,accordingly,grant the motionfor summary judgment.On the basis of the entire record,the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent,a division of Bio-Science Enterprises,a California corporation,is now,and has been at alltimes material herein,a California corporation withits principal place of business in Van Nuys,Califor-nia, where it is engaged in the business of providingclinical laboratory services to doctors and medicalfacilities.Annually,in the course and conduct of itsbusiness operations,Respondent provides servicesvalued in excess of $50,000 directly to customers lo-cated outside the State of California.Annually, Re-spondent purchases goods and materials valued inexcess of$50,000 directly from suppliers located out-side the State of California.We find,on the basis of the foregoing,that Respon-dent is,and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act,and that it will effectu-ate the policies of the Act to assert jurisdiction herein.II.THE LABORORGANIZATION INVOLVEDInternationalChemical Workers Union, Local 805,is a labor organizationwithin themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All employees engaged in laboratory work oritsauxiliary functions who are employed inEmployer's laboratories located at 7600 TyroneAvenue,Van Nuys,California,436 North Rox-bury Drive,Beverly Hills, California,and 2080Century Park East,Los Angeles,California; ex-cluding confidential secretaries,executive atten-dant,researchassociates,allprofessionalemployees,accounting clerks,payroll clerks,bookkeepers,guards and supervisors as definedin the Act.2.The certificationOn February 22, 1973,a majority of the employeesof Respondent in said unit,in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 31 designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent.The Union was certified as thecollective-bargaining representative of the employeesin said unit on January 31, 1974,and the Union con-tinues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about February 1, 1974, and atall times thereafter,the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about February 6, 1974, and continuing at alltimes thereafter to date,the Respondent has refused,and continues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly,we find that the Respondent has,since February 6, 1974,and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit,and that,by such refusal, Respondenthas engaged in and is engaging in unfair labor practic-es within the meaning of Section 8(a)(5) and(1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with its operationsdescribed in section I, above,have a close,intimate,and substantial relationship to trade,traffic,and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce. BIO-SCIENCE LABORATORIES173V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and(1) of the Act, we shall orderthat it cease and desist therefrom,and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit,and, if an understanding is reached,embodysuch understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785(1962);Commerce Company d/b/a Lamar Hotel,140NLRB 226, 229(1962), enfd.328 F.2d 600(C.A. 5,1964), cert.denied 379 U.S. 817(1964);Burnett Con-structionCompany,149NLRB 1419,1421 (1964),enfd.350 F.2d 57 (C.A. 10, 1965).The Board,upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.Bio-Science Laboratories is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. International Chemical Workers Union, Local805, is a labor organization within the meaning ofSection 2(5) of the Act.3.All employeesengaged inlaboratory work or itsauxiliary functions who are employed in Employer'slaboratories located at 7600 Tyrone Avenue, VanNuys, California, 436 North Roxbury Drive, BeverlyHills,California, and 2080 Century Park East, LosAngeles,California; excluding confidential secre-taries, executive attendant, research associates, allprofessional employees, accounting clerks, payrollclerks, bookkeepers, guards and supervisors as de-fined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4.Since January 31, 1974, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about February 6, 1974, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Board hereby orders that Respondent,Bio-Sci-enceLaboratories, its officers,agents,successors, andassigns, shall:1.Cease and desist from:(a)Refusingto bargain collectively concerningrates of pay,wages, hours, and other terms and condi-tions of employment with International ChemicalWorkers Union, Local 805, as the exclusivebargain-ing representatives of its employees in the followingappropriate unit:All employees engaged in laboratory work oritsauxiliary functionswho are employed inEmployer's laboratories located at 7600 TyroneAvenue, Van Nuys, California, 436 North Rox-bury Drive, Beverly Hills, California, and 2080Century Park East, Los Angeles, California; ex-cluding confidential secretaries, executive atten-dant,researchassociates,allprofessionalemployees, accounting clerks, payroll clerks,bookkeepers, guards and supervisors as definedin the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in a 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned agreement.(b) Post at its Van Nuys, Beverly Hills, and LosAngeles, California, locations copies of the attachednotice marked "Appendix." 6 Copies of said notice, onforms provided by the Regional Director for Region31, after being duly signed by Respondent's represen-tative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.6In the event that thisOrder is enforced by a Judgment of a United StatesCourt of Appeals, the wordsin the notice reading"Posted by Order of theNational LaborRelationsBoard" shall read "Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelationsBoard."Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached, em-body such understanding in a signed agreement.The bargaining unit is:All employees engaged in laboratory workor its auxiliary functions who are employed inEmployer's laboratories located at 7600 Ty-rone Avenue, Van Nuys, California, 436 NorthRoxbury Drive, Beverly Hills, California, and2080 Century Park East, Los Angeles, Califor-nia; excluding confidential secretaries, execu-tiveattendant,researchassociates,allprofessional employees, accounting clerks,payroll clerks, bookkeepers, guards and super-visors as defined in the Act.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Chemical Workers Union, Local 805, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them byBIO-SCIENCE LABORATORIES(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Building, Room 12100, 11000Wilshire Boulevard, Los Angeles, California 90024,Telephone 213-824-7351.